Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in response to the previous office action (i.e. Notice of Allowance) mailed on 12/24/2020.  The purpose of this Office Action is to correct the errors in the below section of “Examiner’s Amendment”.

The remainder of this Office Action will be identical to the previous office action mailed on 12/24/2020, except the section of “Examiner’s Amendment”, wherein the abovementioned errors will be corrected.  No additional reference will be added in this Office Action.  Information disclosure statement (IDS) filed 11/25/2020 and mailed on 12/24/2020 will not be re-attached to this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/25/2020, with respect to claims 1-8, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 6-8 is withdrawn per amendments/remarks.

The § 112 fourth paragraph of claim 5 is withdrawn per amendments/remarks.

The claim objection of claims 1-6 is withdrawn per amendments/remarks. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1 (pg. 2, line 1 of the claim), amend the following: 
Before “racemate, enantiomer”;
After “by Formula (I)”;
Delete “,”; and
Insert -- ; or --.

In claim 2 (pg. 5, near the end of the claim), amend the following: 
Before “racemate, enantiomer”;
After “ 
    PNG
    media_image1.png
    74
    85
    media_image1.png
    Greyscale
”;
Delete “,”; and
Insert -- ; or --.

In claim 3 (pg. 6, near the end of the claim), amend the following: 
Before “racemate, enantiomer”;
After “methyl or ethyl”;
Delete “,”; and
Insert -- ; or --.

In claim 4 (pg. 6, near the end of the claim), amend the following: 
Before “racemate, enantiomer”;
After “ 
    PNG
    media_image2.png
    56
    87
    media_image2.png
    Greyscale
”;
Delete “,”; and
Insert -- ; or --.

In claim 5 (pg. 7, line 3 of the claim), amend the following: 
Before “racemate, enantiomer”;
After “following compounds”; and
Insert -- ; or --.

In claim 6 (pg. 14, line 4 of the claim), amend the following (this is where the error is located, wherein the amendment is intended for claim 6): 
Before “racemate, enantiomer”;
After “according to claim 1”; and
Insert -- ; or --.

In claim 10 (pg. 15, line 3 of the claim), amend the following (this is where the error is located, wherein the amendment is intended for claim 10): 
Before “racemate, enantiomer”;
After “according to claim 9”;
Delete “,”; and
Insert -- ; or --.

	(The abovementioned amendments are used to correct minor informalities)

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I) or pharmaceutical composition thereof.  The instant compounds are free of the prior art; i.e., the genus of the compounds is novel and non-obvious.
Relevant prior art, which discloses compounds that are closely related to the instant compounds, is foreign patent application publication No. WO2011/020615, hereinafter Kremoser (see IDS filed 12/17/2019).  The instant compounds are patentably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626